Title: To James Madison from David Montague Erskine, 12 August 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia Augst. 12th. 1807.

I have the Honor to inform you, that Captn Sir T. M. Hardy, the Senior Officer of his Majesty’s Ships off the Chesapeak does not consider himself justified, in adopting the Mode of Communication with His Majesty’s Minister & Consuls in the United States, by a Flag of Truce.
I request therefore the favor to be informed, whether His Majesty’s Ships which may enter the Harbors or Waters of the U. S. for the Purpose of bringing Dispatches to His Majesty’s Minister & Consuls, are to be obliged to have recourse to that Mode of delivering them.
I avail myself of this Opportunity of assuring you, that I have received the most positive Declarations from Captn Sir T. M. Hardy that the Information which was given to the Government of the United States, that Captn. Douglas, the Senior Officer of His Majesty’s Ships, had caused the Vessels going in & out of the Chesapeak to be detained, was wholly unfounded, & that no Vessel was stop’d by Captn. Douglas’s Order, but for the Purpose of obtaining Intelligence from the Shore during the Period that certain unauthorized Persons had assumed to themselves the Power & Functions of their Government, & had cut off his Communication with His Majesty’s Consul at Norfolk.
I am happy to be enabled to communicate to you, the Determination of Sir T. M. Hardy, to preserve most strictly the Rules of Neutrality, which he declares no Act of his shall in any Respect violate, unless he should be compelled to resist any Attack upon the Honor of His Majesty’s Flag: which he can not expect will be made by Order of the Government of the United States, or unless he should receive any Orders from his superior Officers.
I find Difficulties have been made in supplying His Majesty’s Ship Columbine, (which has put into the Chesapeak to deliver Dispatches,) with such Provisions which as have been requested by Captn. Bradshaw to be furnish’d from Norfolk to enable him to proceed to Sea.
The Objections taken by the Collector are founded on the Quantity required being greater than is necessary for a Voyage to Halifax which is her present Port of Destination but the answer given to the Collector will I hope prove satisfactory to you, vizThat it is always uncertain to what Place or even Quarter of the Globe, any of His Majesty’s Ships on actual Service may be suddenly sent by His Majesty’s Commanding Officers, & that it is therefore necessary that they should be at all times prepared for a Voyage of at least four Months Duration.
I will leave it to your Candor & Liberality to say, whether Captn. Bradshaw’s Request for a Supply of Provisions for His Majesty’s Ship Columbine, which had enter’d the Chesapeak under an express Exception in the President’s Proclamation, ought to be so rigidly treated, & I entertain a perfect Confidence that the Government of the United States, will be pleased to order the Collector at Norfolk to permit the supply of Provisions which has been requested by Captn: Bradshaw to be forthwith furnished to His Majesty’s Ship Columbine now lying in Hampton Roads.
I have also the Honor to communicate to you that I have received Dispatches dated the 4th Ult, from V. Admiral Berkeley, Commander in Chief of His Majesty’s Ships on the Halifax Station; but they contain nothing of any Importance respecting the late Transactions: but a Complaint of the Conduct of the People at Norfolk, in destroying His Majesty’s Water Casks, &  cutting off all Supplies & Communication with the Shore, from His Majesty’s Ships.
The V. Admiral expresses a Confidence that the Government of the United States will not sanction such violent Proceedings, & requests me to obtain the Interference of the Government to order Restitution to be made of the Water Casks belonging to His Majesty’s Ships,  which were seized, or others to be given in Lieu of them, which Request I beg leave now to make to the Government.
The hostile acts which were committed by the People at Norfolk, would (in Admiral Berkeley’s Opinion) have justified him in stopping the Commerce of Chesapeak Bay; but he can not believe that the Government of the United States, will authorize any Acts of Hostility against His Majesty’s Ships.  With the highest Respect & Consideration I have the Honor to be Sir Your most obedt. Servt

D. M. Erskine

